COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

 Cause number:                     01-18-00262-CV
 Style:                            Horaces Bridges v.
                                   v. Lannette Linthicum
 Date motion filed*:               May 11, 2018
 Type of motion:                   Statement of Inability to afford costs
 Party filing motion:              Appellant
 Document to be filed:

Is appeal accelerated?       No

 If motion to extend time:
          Original due date:
           Number of previous extensions granted:                           Current Due date:
           Date Requested:

Ordered that motion is:

           Granted
                    If document is to be filed, document due:
           The Court will not grant additional motions to extend time absent extraordinary circumstances.
          Denied
           Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
            We strike appellant’s Statement of Inability to Afford Costs because said motion is deficient for failing to
            comply with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.4(k). The Court will consider
            an amended Statement of Inability to afford costs that is handwritten, but it must produce a distinct black
            image. See id. 9.4(a). The amended statement is due in this Court within 45 days from the date of this
            order.




Judge’s signature: /s/ Sherry Radack
                                                          Acting for the Court

Panel consists of      ____________________________________________

Date: June 7, 2018